248 S.W.3d 90 (2008)
Joel W. ROBERTSON, Appellant,
v.
ST. JOHN'S MERCY HEALTH CARE, Respondent.
No. ED 89858.
Missouri Court of Appeals, Eastern District, Division Four.
February 5, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied April 15, 2008.
Kathryn Shemwell Render, St. Louis, MO, for appellant.
Robert W. Stewart, Corey L. Franklin, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
Joel W. Robertson (hereinafter, "Appellant") brought suit against St. John's Mercy Health Care (hereinafter, "Hospital") for failure to comply with the Missouri Human Rights Act. Section 213.010-213.137 RSMo (2000), et seq. Appellant claims Hospital failed to provide him a private bathroom for his use during his 2004 hospitalization. The trial court granted Hospital's motion for summary judgment finding there were no genuine issues of material fact and Hospital was entitled to judgment as a matter of law. Appellant brings this appeal.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).